In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-14-00434-CR
                                 ________________________

                   KIMEELE CAROLYN BLACK-THOMAS, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 100th District Court
                                     Carson County, Texas
                    Trial Court No. 4889; Honorable Stuart Messer, Presiding


                                            July 7, 2015

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       In June 2012, following a plea of guilty pursuant to a plea bargain, Appellant,

Kimeele Carolyn Black-Thomas, was placed on deferred adjudication community

supervision for three years for possession of marihuana.1 Eleven months later, the

State moved to adjudicate Appellant guilty of the charged offense for violating numerous

       1
           TEX. HEALTH AND SAFETY CODE § 481.121(a)(3) (West 2010). As charged, the offense is a state
jail felony punishable for any term of not more than two years or less than 180 days. TEX. PENAL CODE
ANN. § 12.35(a) (West Supp. 2014).
conditions of her community supervision. At a hearing on the State’s motion, Appellant

entered pleas of true to each of the State’s allegations. The trial court then heard

evidence concerning those violations, revoked her deferred adjudication community

supervision, and assessed punishment at twenty months confinement in a state jail

facility and a $2,500 fine. In presenting this appeal, counsel has filed an Anders2 brief

in support of a motion to withdraw. We grant counsel’s motion and affirm.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, the record reflects no

potentially plausible basis for reversal of Appellant’s conviction. Anders v. California,

386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252

S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel candidly discusses why, under the

controlling authorities, the record supports that conclusion.                   See High v. State, 573

S.W.2d 807, 813 (Tex. Crim. App. 1978). Counsel has demonstrated he has complied

with the requirements of Anders and In re Schulman by (1) providing a copy of the brief

to Appellant, (2) notifying her of her right to review the record and file a pro se response

if she desired to do so,3 and (3) informing her of her right to file a pro se petition for

discretionary review. In re Schulman, 252 S.W.3d at 408.4 By letter, this court granted

        2
            Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
        3
          See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014) (regarding Appellant’s right of
access to the record for purposes of filing a pro se response).
        4
           Notwithstanding that Appellant was informed of her right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must
comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within
five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together
with notification of her right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d
at 408 n.22 & 411 n.35. The duty to send the client a copy of this court’s decision is ministerial in nature,
does not involve legal advice, and exists after the court of appeals has granted counsel’s motion to
withdraw. Id. at 411 n.33.


                                                      2
Appellant an opportunity to exercise her right to file a response to counsel’s brief.

Appellant did file a response and this court has reviewed it. The State did not favor us

with a brief.


       By the Anders brief, counsel evaluates the underlying proceedings and raises

potential error in (1) the sufficiency of the evidence to support revocation, (2) the

effectiveness of counsel’s performance, and (3) the range of punishment. Counsel then

concludes the record does not support reversible error.


                                 STANDARD OF REVIEW


       An appeal from a trial court's order adjudicating guilt is reviewed in the same

manner as a revocation hearing. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b)

(West Supp. 2014). When reviewing an order revoking community supervision imposed

under an order of deferred adjudication, the sole question before this court is whether

the trial court abused its discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim.

App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984); Jackson v.

State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983). In a revocation proceeding, the

State must prove by a preponderance of the evidence that the probationer violated a

condition of community supervision as alleged in the motion to revoke. Cobb v. State,

851 S.W.2d 871, 874 (Tex. Crim. App. 1993). When more than one violation of the

conditions of community supervision is alleged, a single violation is adequate and the

revocation order shall be affirmed if at least one sufficient ground supports the court’s

order. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980); Jones v. State,

571 S.W.2d 191, 193 (Tex. Crim. App. 1978). The trial court abuses its discretion in


                                            3
revoking community supervision if, as to every ground alleged, the State fails to meet its

burden of proof. Cardona, 665 S.W.2d at 494. In determining the sufficiency of the

evidence to sustain a revocation, we view the evidence in the light most favorable to the

trial court's ruling.   Jones v. State, 589 S.W.2d 419, 421 (Tex. Crim. App. 1979).

Additionally, a plea of true standing alone is sufficient to support a trial court’s

revocation order. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).


                                        ANALYSIS


       Appellant’s community supervision officer testified to various violations of the

conditions of community supervision including failure to report, failure to pay community

supervision fees, and failure to complete the required hours of community service.

Appellant testified that she suffers from medical and mental issues and was struggling

financially.   However, she also testified that at one point during her community

supervision, she was employed as a licensed nurse making approximately twenty-one

dollars per hour. She also received financial assistance from her family in California to

pay for a bond when she was arrested. She further testified that she made several trips

to California to visit after she was placed on community supervision. The trial court

found that she had financial resources and an ability to pay but chose to apply those

resources elsewhere than on her community supervision obligations. Based on her

pleas of true and the evidence, the trial court did not abuse its discretion in finding the

State’s allegations to be true and revoking Appellant’s community supervision.


       When we have an Anders brief by counsel and a pro se response by an

appellant, we have two choices. We may determine that the appeal is wholly frivolous


                                             4
and issue an opinion explaining that we have reviewed the record and find no reversible

error, Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005) (citing Anders,

386 U.S. at 744), or we may determine that arguable grounds for appeal exist and

remand the cause to the trial court so that new counsel may be appointed to brief

issues. Id. (citing Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991)).


      We have independently examined the entire record to determine whether there

are any non-frivolous issues that were preserved in the trial court which might support

the appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991). We have found no such issues. See Gainous v. State, 436

S.W.2d 137, 138 (Tex. Crim. App. 1969). After reviewing the record, counsel’s brief,

and Appellant’s pro se response, we agree with counsel that there is no plausible basis

for reversal of Appellant’s conviction. See Bledsoe, 178 S.W.3d at 826-27.


      Accordingly, the trial court’s judgment is affirmed and counsel's motion to

withdraw is granted.




                                                      Patrick A. Pirtle
                                                           Justice


Do not publish.




                                           5